                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                   Plaintiff,               )                8:20CR299
                                            )
      vs.                                   )
                                            )                  ORDER
BRANDY FISH,                                )
                                            )
                   Defendant.               )


       This matter is before the court upon Defendant’s Motion to Continue Trial [26].
Counsel requests additional time as the Defendant is currently in treatment and needs
more time to complete the treatment program. For good cause shown,

       IT IS ORDERED that Defendant’s Motion to Continue Trial [26] is granted, as
follows:

      1. The jury trial now set for June 15, 2021, is continued to August 17, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and August 17, 2021, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).


      DATED: May 24, 2021.

                                        BY THE COURT:


                                        s/ Susan M. Bazis
                                        United States Magistrate Judge
